Citation Nr: 0108074	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder with social phobia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active service from February 1962 to February 
1964.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont.  In 
March 2000, the Board remanded this claim to the RO for the 
purpose of obtaining additional medical evidence.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The symptoms of the veteran's major depressive disorder 
with social phobia, which include depression, tearfulness, 
paranoia, an anxious affect, mood and motivation 
disturbances, social phobia, stress intolerance, panic 
episodes and short-term memory loss, cause occupational and 
social impairment with reduced reliability.

3.  The veteran's only service-connected disability is major 
depressive disorder with social phobia, evaluated as 50 
percent disabling.

4.  The veteran has two years of high school education, 
worked at the Union Carbide Plant for 23 years, and was 
employed in real estate from 1989 to 1992.

5.  The veteran's service-connected psychiatric disability is 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
evaluation in excess of 50 percent for major depressive 
disorder with social phobia.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9434 (2000).

2.  The evidence does not satisfy criteria for a TDIU.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to an evaluation in excess of 50 percent for a 
service-connected psychiatric disability and to a TDIU.  
Before the Board decides these issues, it must preliminarily 
determine whether the VA has properly assisted the veteran in 
developing his claims.  

During the pendency of the veteran's appeal, new legislation 
was passed that amplifies the VA's duty to assist a claimant 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475,  §§ 3(a), 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  Although the RO has not developed or 
considered the veteran's claims pursuant to this Act, the 
Board believes that the RO has taken action that is 
consistent therewith.  Thus, the Board's decision to proceed 
to an adjudication of the veteran's claims on their merits 
does not prejudice the veteran in the disposition of those 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

First, the RO has afforded the veteran multiple VA 
examinations of his psychiatric disability and obtained a 
medical opinion regarding whether this disability renders the 
veteran unemployable.  The veteran has not claimed that these 
examinations are inadequate, nor has he identified any other 
evidence that needs to be obtained in support of his claims.  
Second, the Board is unaware of any outstanding pertinent 
evidence.  Based on the foregoing, the Board is satisfied 
that the VA has fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the facts relevant to 
this claims.  

I.  Increased Evaluation 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2000).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO granted the veteran service connection and assigned 
him a 50 percent evaluation for schizophrenia, 
undifferentiated type, in June 1964, pursuant to Diagnostic 
Code (DC) 9204.  From June 1965 to July 1974, the RO 
decreased the evaluation assigned the veteran's schizophrenia 
to 30 percent, effective from September 1, 1965, to 10 
percent, effective from November 1, 1969, and to 0 percent, 
effective from October 1, 1974.  The RO based these decreases 
on VA examination reports and outpatient treatment records 
showing that the veteran's schizophrenia was in remission.  
In October 1975, the RO increased the evaluation assigned the 
veteran's schizophrenia to 10 percent, effective from October 
1, 1974, and to 30 percent, effective from August 22, 1975.  
The RO based these increases on an August 1975 VA psychiatric 
examination showing that the veteran's psychiatric disability 
had worsened during the previous year, was causing a 
compensable degree of social and industrial impairment, and 
was only partially in remission.

The veteran underwent additional VA psychiatric examinations 
in August 1977 and July 1979, during which examiners noted 
psychiatric findings similar to those shown in 1975.  During 
the latter examination, an examiner noted that there had been 
no change in the severity of the veteran's psychiatric 
disability.

In August 1997, the veteran filed a claim for an increased 
evaluation for his "service-connected nervous condition."  
The RO initially denied this claim in December 1997, but 
based on medical evidence of record, it recharacterized the 
veteran's service-connected psychiatric disability as "major 
depressive disorder, chronic, with social phobia.'  By rating 
decision dated June 1998, the RO granted the veteran's claim 
and assigned his newly characterized psychiatric disability 
an evaluation of 50 percent pursuant to DC 9434.  This appeal 
ensues from the RO's June 1998 decision.  

The veteran alleges that his major depressive disorder with 
social phobia is 100 percent disabling.  The medical evidence 
of record, noted below, does not confirm the veteran's 
allegation.

VA outpatient treatment records indicate that the veteran 
received regular treatment for his psychiatric disability 
from September 1995 to July 1997.  During this time frame, 
the veteran reported being overwhelmed with debt and feeling 
stressed because the Social Security Administration did not 
award him disability benefits.  He also reported having "a 
couple hundred reasons why I don't wanta work."  In September 
1995, the veteran was noted to be depressed and anxious.  
However, from October 1996 to July 1997, his psychiatric 
disability was noted to be stable or improved and he reported 
that he was working at his daughter's house (October 1996 to 
December 1996) and was considering getting a job (October 
1996 to February 1997).  In July 1997, the veteran reported 
that he had stopped taking his medication, but his 
psychiatric disability was still noted to be stable. 

During a September 1997 VA examination, the veteran reported: 
difficulty with his mood, including depression; a feeling 
that people were watching him and looking over his shoulder; 
diminished sleep with midcycle awakening; decreased energy 
and concentration; decreased interest in significant 
activities; significant guilt; feelings of hopelessness and 
death with occasional suicidal ideation; and a fear of 
performing tasks where he is watched by others.  The veteran 
also reported drinking approximately two drinks daily and 
approximately five to six drinks once every one to three 
weeks.

With regard to industrial functioning, he reported that he 
had not worked since 1987.  That year he allegedly left the 
Union Carbide Plant, where he had worked for 23 years.  He 
claimed that he stopped working because he was moved to the 
day shift, people began looking over his shoulder, and his 
supervisor requested him to wear safety glasses.  He asserted 
that his employment problems involved a fear of people 
focusing on him and noticing his errors, a feeling of 
humiliation, and a dislike of being the center of attention.  
With regard to social functioning, the veteran reported that 
he lived with his wife, worked around their home and in their 
yard and at his mother's home, and spent a significant amount 
of time with his mother.

On examination, the veteran was neatly and casually dressed 
and had good grooming and hygiene.  He was pleasant and 
cooperative throughout the interview.  His speech was clear 
and goal directed and he was alert and oriented to person, 
place and time.  His affect was congruent and he was 
frequently tearful.  He denied auditory and visual 
hallucinations and there was no evidence of delusions.  He 
reported a vague generalized paranoia.  The examiner noted 
that the veteran's mood and affect were quite labile and that 
he had severe social phobic symptoms and an intolerance for 
stress.  The examiner attributed these findings to major 
depressive disorder and social phobia, and assigned the 
veteran a Global Assessment of Functioning (GAF) score of 50, 
"representing serious symptoms of depression, including 
suicidal ideation and serious symptoms of social phobia, 
including near panic level anxiety."  

During VA outpatient treatment visits from September 1997 to 
February 1998, the veteran reported sleeping better, feeling 
more rested, having better moods, and drinking less alcohol.  
Medical personnel confirmed improvement, but occasionally, 
they noted that the veteran had depression, anxiety, a down 
and worried mood, nervousness and a tendency to be guarded.  
In September 1997, a psychiatrist assigned the veteran a GAF 
score of 60, but did not attribute that score to any 
particular psychiatric disability.  In October 1997, a 
psychiatrist noted that the veteran's depressive and anxiety 
symptoms had improved while his daily alcohol use had 
decreased.  

During a March 1998 VA examination, the veteran reported poor 
sleep, bad dreams, a high anxiety level, and an inability to 
think straight, all of which necessitated alcohol use.  He 
also reported that he had discontinued psychiatric treatment 
because he was unable to transfer his trust to a VA 
physician.  

With regard to industrial functioning, the veteran reported 
that he feared working because he had anxiety about making a 
mistake.  He indicated that he was previously able to work 
alone in his workshop before a recent flood destroyed it.  
With regard to social functioning, the veteran reported 
living with and relying on his wife of 38 years for financial 
and emotional stability, repairing his mother's home, and 
having a positive relationship with his daughter.  The 
veteran also reported having friends over for meals and 
taking gambling trips to Las Vegas as a respite for himself 
and his wife from stresses at home.  

The examiner indicated that the veteran's community 
connections appeared to be contaminated by his feelings of 
embarrassment and humiliation at his arrest for allegedly 
assaulting a police officer.  In addition, the veteran gained 
and then lost a great deal of money as a real estate broker 
and feared going out in public and risking an anger outburst 
regarding past hurts.  The examiner indicated that the 
veteran's depression with poor sleep, ruminations on death, 
poor concentration and high anxiety about making mistakes, 
coupled with the shame of the arrest and loss of money 
contributed to his inability to work and maintain himself 
financially.  

During VA outpatient treatment visits from March 1998 to 
August 2000, the veteran reported anxiety, a lack of energy 
and motivation, financial worries, depression, an intense 
fear of public humiliation, and a use of alcohol.  In March 
1998, a social worker indicated that the veteran's excessive 
fear of failure and major depressive episode made 
"employment unlikely to be successful or sustainable."  In 
October 1998, the veteran reported minimal signs of 
improvement.  In November 1998, the veteran was noted to be 
isolative, easily distressed and obsessive.  From December 
1998 to March 1999, after taking new medication, he reported 
better sleep and less brooding and worrying.  He also 
reported that he was calmer.  In April 1999, however, he 
indicated that he could no longer hide his depression, sad 
mood and lack of energy and motivation.  Thereafter, a 
psychiatrist altered the veteran's medications.  In October 
1999, a psychologist noted that the veteran had longstanding 
anxiety and was abusing alcohol, which the veteran believed 
was ameliorating the anxiety.  From late October 1999 to 
February 2000, the veteran reported that he was doing better 
and had less anxiety and depression.  In July 2000, he 
reported increased anxiety and alcohol consumption.  In 
August 2000, he reported less anxiety.  

In February 1999, the veteran sought vocational 
rehabilitation.  According to a VA Counseling Record - 
Narrative Report dated February 1999, however, a counselor 
found that the veteran's mental and physical conditions did 
not permit training to begin within a reasonable period and 
the veteran voiced no interest in developing a vocational 
objective.  The counselor also found that improvement was not 
likely to be shown within the next 12 months.

During a June 2000 VA examination, the veteran reported that 
he spent the day reading the paper, watching TV, and taking a 
nap, and had almost no social interactions.  He indicated 
that he drank eight ounces of alcohol per day, which had 
decreased from 10 to 12 ounces, but indicated he was unable 
to decrease further.  He reported that he had not worked 
since his last VA examination, had significant debt and 
experienced difficulty making ends meet.  He reported an 
inability to deal with stress and a tendency to worry.

On examination, the veteran was slightly agitated.  There was 
no evidence of impairment in thought process or communication 
or delusions.  The veteran denied hallucinations and did not 
describe inappropriate behavior.  He reported suicidal 
ideation but denied intent and plan and homicidal ideation.  
The veteran reported an ability to maintain personal hygiene 
and to perform other activities of daily living, but 
described significant social isolation and dependence on his 
wife to maintain their home.  

The veteran was alert and oriented to person, place, and 
time.  He described significant short-term memory loss, but 
no obsessive or ritualistic behavior.  His speech was clear 
and goal directed.  The veteran reported weekly panic 
attacks, which had improved since he began taking medication.  
He described fearfulness, racing thoughts, tremors, 
dyspepsia, and a depressed and anxious mood.  The veteran's 
affect was extremely anxious and tearful at times.  The 
veteran did not describe difficulty with impulse control.  He 
reported that his sleep was improved with medication and that 
he slept approximately 4 hours at night and had two-hour naps 
during the day.  

The VA examiner explained that, in addition to a low mood 
with tearful affect, the veteran endorsed the following 
symptoms of depression: diminished energy and sleep, feeling 
of hopelessness and worthlessness, diminished concentration, 
significant worry and significant anxiety in social 
situations and interpersonal interactions.  He opined that 
the veteran met the criteria for alcohol dependence, which 
was active and was significant in his psychiatric findings.  
The examiner also indicated that 50 percent of his impairment 
came from alcohol use and 50 percent of his impairment came 
from his depressive disorder and associated anxiety.  The VA 
examiner assessed an overall GAF score of 40 (attributed to 
the veteran's major depressive disorder, anxiety disorder and 
alcohol dependence), "representing major impairment in 
multiple areas of functioning," and separate GAF scores of 
50 for depression and anxiety and 50 for alcohol dependence.  

In an addendum to the June 2000 VA examination report, the VA 
examiner opined that the veteran's depression alone was 
likely to cause some level of impairment toward gainful 
employment.  He also indicated that he could not say that 
this disorder alone rendered the veteran unemployable.  He 
explained that if the veteran verifiably, completely 
abstained from alcohol for, at minimum, several months, a 
reevaluation would be in order.  He concluded that the 
veteran's depression was likely to cause some moderate 
impairment in initiation, flexibility, and interpersonal 
stress tolerance.

The RO has assigned the veteran's psychiatric disability an 
evaluation of 50 percent under the provision of 38 C.F.R. § 
4.130, DC 9434.  According to this provision, a 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).

In this case, the severity of the veteran's psychiatric 
disability certainly has waxed and waned; however, more often 
than not, he has been shown to have depression, tearfulness, 
paranoia, an anxious affect, mood and motivation 
disturbances, social phobia, stress intolerance, panic 
episodes and short-term memory loss.  These symptoms have 
caused occupational and social impairment with reduced 
reliability.  In light of these findings, the Board finds 
that the veteran's psychiatric disability picture more nearly 
approximates the 50 percent evaluation currently assigned 
under DC 9434.  

A 70 percent evaluation is not warranted because, although 
the veteran has been shown to have occupational and social 
impairment with deficiencies in work and mood, he has not be 
shown to be deficient in family relations, judgment or 
thinking.  Rather, the evidence establishes that he has been 
married to the same spouse for almost four decades, travels 
with that spouse, and maintains good relationships with his 
daughter and mother.  The evidence also establishes that the 
veteran's judgment and thinking are unimpaired.  Moreover, 
the veteran has exhibited only two of the nine symptoms noted 
in DC 9434 for a 70 percent evaluation: suicidal ideation and 
difficulty adapting to stressful circumstances.  There is no 
evidence of obsessional rituals which interfere with routine 
activities, illogical, obscure or irrelevant speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Instead, the evidence establishes that the 
veteran occasionally, rather than nearly continuously, is 
depressed and has panic episodes.  It also establishes that 
the veteran has maintained family relationships and endeavors 
to maintain friendships by sharing meals with his friends. 

The preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 50 percent 
for major depressive disorder with social phobia.  Inasmuch 
as the evidence is not in relative equipoise, the benefit of 
the doubt doctrine is not applicable, and the assignment of a 
higher evaluation must be denied.  

II.  TDIU

The veteran claims that his service-connected psychiatric 
disability renders him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  In this case, the veteran's only service-
connected disability is major depressive disorder with social 
phobia, evaluated as 50 percent disabling.  The veteran thus 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2000).  In this case, the veteran's 
occupational background and educational attainment are 
satisfactory for employment purposes.  
The veteran attended high school for approximately two years, 
worked at the Union Carbide Plant for 23 years before taking 
early retirement, and last worked in real estate from 1989 to 
1992.  

There is no evidence that the veteran's service-connected 
disability, alone, renders him unemployable.  From 1996 to 
1998, the veteran reported working, albeit voluntarily, at 
his daughter's and mother's houses and in his workshop.  
Moreover, although VA personnel, including an examiner, 
social worker and counselor, indicated in March 1998 and 
February 1999 that the veteran's psychiatric symptomatology 
contributed to an inability to work, they did not address the 
role of the veteran's alcohol use in his inability to work.  
The only medical professional who addressed this matter was 
the VA examiner who evaluated the veteran in June 2000.  
Based on comprehensive findings, he concluded that the 
veteran had major impairment in multiple areas of functioning 
as a result of his psychiatric disability and alcohol 
dependence, 50 percent of which is attributable solely to the 
psychiatric disability.  In a June 2000 addendum, the VA 
examiner opined that the veteran's depression, alone, likely 
caused some level impairment toward gainful employment, but 
did not render the veteran unemployable.  He explained that 
it caused moderate impairment in initiation, flexibility and 
interpersonal stress tolerance.  

The claims file does not contain a medical opinion 
definitively establishing that the veteran's service-
connected psychiatric disability, alone, is sufficiently 
severe as to preclude him from obtaining and retaining all 
forms of substantially gainful employment.  Accordingly, the 
veteran's TDIU claim does not warrant referral to the VA 
Director of the Compensation and Pension Service.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU and must be denied.


ORDER

An evaluation in excess of 50 percent for major depressive 
disorder with social phobia is denied.

A TDIU is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

 

